                           Case 4:18-cv-01474-HSG Document 124 Filed 08/26/19 Page 1 of 4



                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOSEPH R. LORDAN, SB# 265610
                    2   Email: Joseph.Lordan@lewisbrisbois.com
                      ALLISON L. SHRALLOW, SB#272924
                    3   Email: Allison.Shrallow@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882

                    6 Attorneys for Defendant GOODFELLOW TOP GRADE CONSTRUCTION, LLC
                      (erroneously sued as Goodfellow Top Grade)
                    7

                    8                                   UNITED STATES DISTRICT COURT

                    9                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

                   10

                   11 TRINA HILL,                                           CASE NO. 4:18-cv-01474-HSG

                   12                      Plaintiff,                       DEFENDANT’SNOTICEOFADMINISTRATIVEMOTION
                                                                            AND ADMINISTRATIVE MOTION TO COMPEL
                   13             vs.                                       DEPOSITION OF DIANA MONROE BEFORE MS.
                                                                            MONROE’S TRIAL TESTIMONY; MEMORANDUM OF
                   14 GOODFELLOW TOP GRADE,                                 POINTSANDAUTHORITIES

                   15                      Defendant.

                   16

                   17            TO THIS HONORABLE COURT, ALL PARTIES AND THEIR ATTORNEYS OF
                   18 RECORD:
                   19            Defendant GOODFELLOW TOP GRADE CONSTRUCTION, LLC (“Goodfellow”) hereby
                   20 moves for an order compelling Diana Monroe’s deposition prior to Ms. Monroe’s trial testimony

                   21 (commencing sometime after September 9) in light of Diana Monroe evading service of her subpoena

                   22 and deposition notice in this matter and Plaintiff’s counsel’s refusal to schedule her deposition in the

                   23 Diana Monroe matter before Trina Hill’s trial.

                   24 / / /

                   25 / / /

                   26 / / /

                   27 / / /

                   28
LEWIS                   4851-2561-9106.2                           1                          4:18-cv-01474-HSG
BRISBOIS                  DEFENDANT’S NOTICE OF ADMINISTRATIVE MOTION AND ADMINISTRATIVE MOTION TO COMPEL
BISGAARD                  DEPOSITION OF DIANA MONROE PRIOR TO MS. MONROE’S TRIAL TESTIMONY; MEMORANDUM OF
& SMITH LLP                                            POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                            Case 4:18-cv-01474-HSG Document 124 Filed 08/26/19 Page 2 of 4



                    1                        MEMORNADUM OF POINTS AND AUTHORITIES

                    2 I.         INTRODUCTION

                    3            Plaintiff and Diana Monroe are represented by the same counsel (Fenwick & West) and have

                    4 brought two separate lawsuits against Goodfellow. Prior to Fenwick’s appointment as counsel for

                    5 both Plaintiff and Ms. Monroe, Goodfellow attempted to serve Diana Monroe with a deposition

                    6 subpoena in this matter on twelve different occasions during February 2019 in order to prepare for her

                    7 trial testimony in this case. Each and every service attempt at the address listed in Diana Monroe’s

                    8 Complaint proved unsuccessful. Now Plaintiff has served a notice of an intention to call Ms. Monroe

                    9 as a witness at trial. Goodfellow seeks to depose her prior to her trial testimony to avoid unnecessary

                   10 surprise and because her testimony might prove beneficial to settlement discussions. Goodfellow

                   11 diligently sought to depose Ms. Monroe. On July 9, 2019, Goodfellow noticed Ms. Monroe’s

                   12 deposition for August 20, 2019 in Ms. Monroe’s own lawsuit (Diana Monroe v. Goodfellow Top

                   13 Grade Construction, LLC) to obtain Ms. Monroe’s testimony about her own claims and the events that

                   14 were common to both Plaintiff’s and Ms. Monroe’s employment. Goodfellow was unable to proceed

                   15 with Ms. Monroe’s deposition in her case due to time constructions caused by pre-trial filing

                   16 requirements in this matter. After completion of pre-trial filings, on August 21, 2019 Goodfellow

                   17 informed Plaintiff’s counsel of its intention to depose Ms. Monroe on September 4, 2019 in the

                   18 Monroe matter and noticed her deposition for that date. Plaintiff and Ms. Monroe’s counsel thereafter
                   19 informed Goodfellow that Ms. Monroe would not make herself available for deposition examination

                   20 prior to trial of this action.

                   21 II.        FACTUAL BACKGROUND

                   22            On December 21, 2018 Diana Monroe filed her Complaint with the United States District

                   23 Court, Northern District of California and listed her address as 6315 Shattuck Avenue #7, Oakland,

                   24 CA 94609. See Declaration of Allison L. Shrallow (“Shrallow Dec.”) in Support of Motion to

                   25 Compel Diana Monroe’s Deposition or Exclude Diana Monroe’s Testimony at Trial, ¶ 2, Ex. A. On

                   26 February 7, 2019, Goodfellow began its attempts to personally serve Ms. Monroe with a subpoena and

                   27 deposition notice in this matter at the address listed on her complaint. Shrallow Dec. ¶ 3, Ex. B.

                   28
LEWIS
BRISBOIS                4851-2561-9106.2                         2                           4:18-cv-01474-HSG
BISGAARD                DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL DEPOSITION OF DIANA MONROE PRIOR
& SMITH LLP                   TO MS. MONROE’S TRIAL TESTIMONY; MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                          Case 4:18-cv-01474-HSG Document 124 Filed 08/26/19 Page 3 of 4



                    1 Goodfellow’s process server attempted service at this address on twelve occasions but was unable to

                    2 serve Ms. Monroe. Id.

                    3          Or on around May 3, 2019, Fenwick & West was appointed as counsel for Plaintiff and Ms.

                    4 Monroe. At that point, fact discovery in this matter was closed.

                    5          Accordingly, on July 9, 2019, Goodfellow noticed Ms. Monroe’s deposition in the Monroe

                    6 matter for August 20, 2019. Shrallow Dec. ¶ 4, Ex. C. On July 31, 2019, the parties were

                    7 preoccupied with their numerous pretrial filings in this matter and decided to take Ms. Monroe’s

                    8 deposition off calendar. Shrallow Dec. ¶ 5, Ex. D. Once the filings were completed, Goodfellow

                    9 contacted Ms. Monroe’s counsel to schedule Ms. Monroe’s deposition in early September 2019.

                   10 Shrallow Dec. ¶ 6. On August 21, 2019, Goodfellow noticed Ms. Monroe’s deposition in Ms.

                   11 Monroe’s lawsuit for September 4, 2019. Shrallow Dec. ¶ 6, Ex. E. Despite giving Ms. Monroe’s

                   12 counsel two weeks of notice and the fact that Ms. Monroe has five attorneys from Fenwick & West

                   13 representing her, Ms. Monroe’s counsel claims they cannot appear at Ms. Monroe’s deposition on that

                   14 date and refuse to produce her for her deposition prior to Plaintiff’s trial. Shrallow Dec. ¶ 7, Ex. F.

                   15 Ms. Monroe’s counsel’s refusal to cooperate is surprising in light of the fact that Goodfellow has been

                   16 more than accommodating to Plaintiff’s need to take a second deposition of Clark Construction’s

                   17 Person Most Qualified last week (or after the discovery cut off date and after the 30-day deadline to

                   18 complete this deposition provided by Judge Gilliam had passed). Shrallow Dec. ¶ 7, Ex. G.
                   19 III.     ARGUMENT

                   20          Good cause exists for the Court to allow Goodfellow to depose Ms. Monroe prior to Ms.

                   21 Monroe’s trial testimony. Ms. Monroe is expected to provide testimony at trial regarding Plaintiff’s

                   22 work experience and it is of critical importance that Goodfellow be afforded the opportunity to

                   23 prepare for such testimony by deposing Ms. Monroe beforehand. Goodfellow attempt to serve Ms.

                   24 Monroe for deposition examination in this action at the address listed on her Complaint in the Monroe

                   25 matter on twelve different occasions (during weekday mornings, weekday evenings, weekend days

                   26 and nights) to no avail. Permitting Ms. Monroe to testify in this matter after evading Goodfellow’s

                   27 service of process of a deposition subpoena on 12 successive occasions would be severely prejudicial

                   28 to Goodfellow and contrary to the fair administration of justice. Ms. Monroe is represented by the
LEWIS
BRISBOIS              4851-2561-9106.2                                 3                                 4:18-cv-01474-HSG
BISGAARD                DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL DEPOSITION OF DIANA MONROE PRIOR
& SMITH LLP                   TO MS. MONROE’S TRIAL TESTIMONY; MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
                           Case 4:18-cv-01474-HSG Document 124 Filed 08/26/19 Page 4 of 4



                    1 same five attorneys at Fenwick & West who represent Plaintiff in this action which removes any

                    2 contention that coordination between Ms. Monroe and Plaintiff is required to examine Ms. Monroe on

                    3 a certain date. Accordingly, Goodfellow respectfully requests an order directing Ms. Monroe to

                    4 appear for deposition examination by Goodfellow prior to testimony by Ms. Monroe at trial of this

                    5 matter.

                    6 IV.        CONCLUSION

                    7            For the reasons set forth above, Goodfellow respectfully requests the Court grant its motion to

                    8 compel Ms. Monroe’s deposition prior to testimony by Ms. Monroe at trial in this action.

                    9 DATED: August 26, 2019                              LEWIS BRISBOIS BISGAARD & SMITH                LLP

                   10                                               By: /s/ Allison L. Shrallow
                                                                        Joseph R. Lordan
                   11
                                                                        Allison L. Shrallow
                   12                                                   Attorneys for Defendant
                                                                        GOODFELLOW TOP GRADE CONSTRUCTION,
                   13                                                   LLC (erroneously sued as Goodfellow Top Grade)
                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                4851-2561-9106.2                         4                           4:18-cv-01474-HSG
BISGAARD                DEFENDANT’S NOTICE OF MOTION AND MOTION TO COMPEL DEPOSITION OF DIANA MONROE PRIOR
& SMITH LLP                   TO MS. MONROE’S TRIAL TESTIMONY; MEMORANDUM OF POINTS AND AUTHORITIES
ATTORNEYS AT LAW
